Donald L. Corbin, Judge, concurring. I concur in the affirmance of this conviction, but for different reasons. Clearly, the actions of appellant in getting his trial date reset six times indicate that he had more than a passing acquaintance with our system of criminal jurisprudence. He was able to successfully delay his trial from May 9, 1983, until June 18, 1984, some 13 months, by obtaining six continuances, a feat which many competent attorneys are not readily capable of doing. It is difficult for one to imagine that from the time appellant was served with the warrant for his arrest on March 30,1983, until the day of his trial on June 18, 1984, he was not made aware of the potential pitfalls if he proceeded in a pro se defense. Certainly, an intelligent and voluntary waiver was made by this appellant to proceed pro se. I differ with the majority as I believe Faretta v. California, 422 U.S. 806 (1975), and Barnes v. State, 258 Ark. 565, 528 S.W.2d 370 (1975), require an express warning by the trial court of the dangers and disadvantages of self representation so the record will establish that the defendant knows what he is doing and his choice is made “with eyes open.” The defendant’s technical legal knowledge is totally irrelevant in assessing his knowing exercise of the right to defend himself, but he should be warned of the hazards in representing himself because of technical procedures and rules of evidence which a layman is not equipped 4o handle. In the case at bar it is not clear whether appellant received such a warning from the trial court. The failure to make a record of the warning makes it difficult if not impossible for this Court to review and make a determination of this issue on appeal. However, in view of the circumstances and appellant’s success in obtaining six continuances, I must agree with the majority that an intelligent and voluntary waiver was made by appellant to proceed pro se.